DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 15, 17, 20 and the addition of claims 41-43.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees that the currently filed amendments differentiate from the art of record.
Allowable Subject Matter
Claims 1-20 and 41-43 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 outlines a multi-tiered laser cooling package utilizing cooling jets to spray coolant upon a shaped impingement surface on which a laser emitter rests. The claims outline particular shapes, areas of overlap and non-overlap, and contacting surfaces of the package tiers as well as describing a recessed output portion toward which the laser beams are emitted. The prior art (of record) was found to generally teach cooling jet impingement devices but lacked detail with respect to the tier shapes, contacting surface configurations and recessed output portions. It is further noted that these claims are similar in nature to the parent application (15627917) but have essentially an opposite configuration with respect to the recess/protruding portions of the top/bottom anode coolers as well as being different in the location of the output beam depression region and being specific as to the overlapping nature of the top/bottom anode cooling portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828